Title: To Thomas Jefferson from Lafayette, [10 January 1801?]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear Friend
La Grange—20th Nivose. feb. the 10h 1800 (o.s.) [i.e. 10 Jan. 1801?]

I Have Not, this Long While, Had the Satisfaction of a Line from You—it Was on My Emerging from Captivity that I Received Your Last Letter, dated Six Years Before, when You Heard of My Leaving the Mountains of Auvergne for the Command of an Army—You were foretelling the Successes which the European Revolution, the Institution of The National Guards, and My personal Situation Seemed to Have Reserved for Me—the Crop was Ready—it Has Not Been Reaped By Your friend—But By His Country Men, His Comrades, Many of Whom Raised By Him, and At the Expence of  His Ennemies Who Had Become His Geolers—so that in Spite of Both persecutions, the Military Result with Respect to Me Has Been Very Good.
far Was it from Being the Case in Civil Matters. Not for My pride, Was I Capable to prefer it to Liberty, Humanity, justice, and to the friends I Have Lost—But this Justification of My Conduct, When I Opposed those pretenders to Republicanism By Whom our Republican Institutions Have Been Ruined, was writen with the purest the Most Virtuous Blood of france—the Girondine Leaders Unable to Improve the Revolution of the [10 Aug.] they Had Not Meant, Unfitted to Assert the principles of Legal Order, fell Victims to their Own Success and their own Instruments, and While the Best Citizens Were Murdered, disarmed, Hunted out, while the Late Royal family paid with their life a Repugnancy to Have Been Saved By patriotic Measures and By a friend of freedom, the Common Wealth Became a prey to the Most Diabolical tyranny that Ever disgraced and distracted Human Nature—Numberless Assassinations, pityless pillage, Vexations of Every kind, and upon Almost Every Body were Exercised in the Name of freedom, for the Honour of the Rights of Men, and Amidst the Vociferations of Health to the Republic! So that their principal Aim Seems to Have Been to Vitiate Every Liberal Notion, to destroy the New Raised Respect for Every patriotic Expression, and to Leave, as their Inheritance, an Horror for the principles and the Very Name of liberty—The Constitution of the third Year Could Have Restored it, Had it Not Been framed in the Convention, Weaved With a Selfish Law, entrusted to Unpopular directors who Had, in their Own defense, destroyed it two years Before it Received from Sieyes and Bonaparte a Last and Avowed Blow—it is Evident that the Common Wealth was on the 18th Brumaire Saved from the paws of Returning Jacobinical tyranny—Sieyes Made out His System of Representation and Election as you Now See it—Bonaparte Engrafted Upon it the Authority He thought proper to Exercise—and So Was Made the Constitution of the Eight Year for the Execution of Which You May See Magistrates and Agents of principles, and a Conduct in the past years totally different, But Among Whom, Associated as they are, a decided Majority of Numbers is Given to Men of Honesty and Good Morals—As to Liberty, My dear Jefferson, the Sufficiency of What We Now Have is Aknowledged By those Who In 92 defended Constitutional freedom, By those Who found at that time there was not freedom enough in the Constitution, as well as By the people at large Who Are tired of and disgusted with political Concerns—So that Active Opposition is Confined to a few  Counter Revolutionary and Jacobine people, the Extremes of parties, Whose Ways and Means Never Were So distant as they Appeared to Be, Who Ever Have Been Instruments to foreign Intrigues, and Who Have from the Beggining United in their Exertions, However different the Mode, to diffame the Good Cause, and to Stop, at Home and Abroad, the Love and the progress of the Revolution.
You know that on the 18th Brumaire I Was in Holland Among My old friends the patriots of 87—The delivery was obvious—the Engagements formal—it was a proper time for me to Arrive, and Insure the Recall of My friends Who Had Not like Me, an American Country to Resort to—So I did—But with a determination to live in Rural Retirement, without Any Connection with public Affairs—I feel every day more and more Confirmed in this plan—My Son Serves in the Army as an Officer of Huzzards—I am with the Rest of My family in A Country place, forty Miles from paris, wholly addicted to farming Occupations, and preserving in My Solitary Abode the principles and the Sentiments which No Vicissitudes in the public or personal times Have Ever Been able to Alter.
I Need Not telling You How Happy I Have Been Made By a Reconciliation Between the United States and france—I Have Every Reason to Believe that the Dispositions of this Governement Are in that Respect Very Good—You Will, I think, Be Satisfied With Cen pichon, Whose Acquaintance Has Been Very Agreeable to Me, Who Has the Confidence of those Who Send Him, and Deserves it the More, as He Has during the Negociation Been Well Meaning towards the United States, and Expresses Himself with Respect to them and their Citizens, in a Manner Which Has Greatly pleased me.
You will See in the papers our late Victories Every Where—particularly those of Moreau—a Continental peace is Insured—Great Britain is Coming to a Negociation—with what Sincerity I do not know—there is Nothing More Immoral than Her present Rulers—the Mischief to be Imputed to them, in the Revolution, passes description—we are However Under Obligations to them for the preservation of Egypt into our Hands—while the first Consul occupies the former Lodgings of the Elder Branch of Bourbon—You will See that with the Southern part of the family He is on Very Good terms.
The public prints Assert Your Nomination to the presidency as Being Almost Certain—My feelings, on the Occasion You do Not Question—it Has Been Said I Was Going to America as an Ambassador—the Health of My Wife Would Not Admit Her Crossing the Atlantic—I think Myself Unfit to Act a foreign part, However  friendly, in the United States—it Would not at All Suit me—when I Go it Must Be on a Visit, as a fellow Citizen, a fellow Soldier, nor shall I Give up those titles for Any Other—Indeed it Behoves me to Remain Quiete, to See my family Enjoy Some tranquillity and Happiness, to Adjust My Affairs so as to keep, My debts Being paid, Some thing to Live Upon, and to Addict Myself Wholly to farming Studies and Occupations of Which I Now am Extremely fond—the distance from paris permits My friends Visiting me—I Go But Seldom to the Capital, and for a Short time—I am on proper terms with Bonaparte, My deliverer from Olmutz—The Last Attempt, Against His Life Endears Him to the people as it Was to Have Been followed with a Bloody Confusion—I Hope He May Consecrate His Glory By a final Establishement of freedom—My Civil and Military Companions Have Reentered the public Carrier—I am pleased to See Honest Men Help to the Repair of Many Injuries, to the doing of Many Good things—But I Had no Hand in the New Constitutional Settlement—I am totally a Stranger to the Governing and Legislating Business—a private, independant farmer I am and Shall Remain—The fourth part of a Century, in My life, Has Been, Either Actively, or passively devoted to public Concerns—Now I Have a Right, as a Veteran, to be Quiete, and Am determined Not to Give it Up, and to Cherish in My Rural Solitude the doctrine and the feelings to which my life in Both Hemispheres Has Been devoted. I know, My dear friend, those details are Not Uninteresting to You—of Yourself I Have Said Very Little, But think and feel a Great deal—Be so kind as to Give me Every particular Concerning you—They Will Not Be Misplaced.
I Beg You to present My Respects to Your Amiable daughters—My Best Compliments wait on our friends, particularly the Good doctor Logan to whom I Have Had the Obligation to Hear of You at Hamburg—My Wife and family Beg to Be Most Affectionately Remembered—Georges Has Been lately Employed in passing the Italian Rivers Under General dupont—His friend Who Had Also the Honor to See You is Sous prefét to our district—Mde de tessé and Her Husband are in paris—So is Mde de la Rochefoucauld—You Have, No doubt, Letters from Short—adieu My Dear Sir, Most Affectionately and respectfully I am
Your Constant friend

Lafayette

Mrs Pichon a Very Amiable Young Lady Accompagnies Her Husband—She is a daughter to the Celebrated Architect, Brognard—She is Much Regretted by Her Relations and friends, and I am persuaded She Will be Both pleased and Beloved in America.

 